Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Species I, drawn to the first embodiment (the first embodiment of invention disclosed in par 0035-0048 (please refer to Applicant’s PG Publication).
II. Species II, drawn to the second embodiment (the second embodiment of invention disclosed in par 0049-0062 (please refer to Applicant’s PG Publication).
III. Species III, drawn to the third embodiment (the third embodiment of invention disclosed in par 0063-0076 (please refer to Applicant’s PG Publication).
IV. Species IV, drawn to the fourth embodiment (the fourth embodiment of invention disclosed in par 0077-0091 (please refer to Applicant’s PG Publication).
V. Species V, drawn to the fifth embodiment (the fifth embodiment of invention disclosed in par 0092-0104 (please refer to Applicant’s PG Publication).
VI. Species VI, drawn to the sixth embodiment (the sixth embodiment of invention disclosed in par 0105-0117 (please refer to Applicant’s PG Publication).
VII. Species VII, drawn to the seventh embodiment (the seventh embodiment of invention disclosed in par 0118-0130 (please refer to Applicant’s PG Publication).


This application contains claims directed to the following patentably distinct species I, II, III, IV, V, VI and VII. The species are independent or distinct because the species recited mutually exclusive characteristics of such species including forwarding information to a new destination after a predetermined condition is satisfied in Species I; additionally executed notifying a predetermined administrator device in Species II; notifying a destination before the edit of the forward information in Species III, transmitting predetermined code information to a predetermined administrator device in Species IV; transmitting predetermined code information to a predetermined administrator device and subsequently forwarding to the set forwarding destination after an edit in Species V; transmitting dummy information to the destination before the edit VI; and transmitting dummy information to the destination after the edit in Species VII. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species of patentable distinct species require a different field of search, thus employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677